                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE DIVISION

    RYAN SLOWIK, et al.,                              )
                                                      )
                   Plaintiffs,                        )               3:19-CV-00501-DCLC
                                                      )
           vs.                                        )
                                                      )
    KEITH LAMBERT and SHELLI                          )
    LAMBERT,                                          )
                                                      )
                   Defendants.                        )



                             MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendants’ separately filed partial motions to dismiss

   for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure [Docs.

   15, 17]. Plaintiffs filed responses in opposition [Docs. 21, 22], Defendants replied [Docs. 23, 24]

   and Plaintiffs filed sur replies [Docs. 32, 33]. The motions are now ripe for resolution.

   I.     BACKGROUND

          On Wednesday, July 24, 2019 at approximately 5:45 p.m., Defendant Keith Lambert

   (“Defendant” or “Mr. Lambert”), Assistant Chief of Police with the University of Tennessee Police

   Department (“UTPD”), while on call, drove his unmarked police vehicle into the driveway of the

   Slowiks’ (“Plaintiffs”) home and parked, blocking Plaintiffs’ vehicles [Doc. 10, ¶¶ 14, 16, 18]. He

   left his vehicle and entered Plaintiffs’ attached garage [Doc. 10, ¶ 19]. As Mr. Lambert stood in

   Plaintiffs’ garage, Mrs. Slowik and her daughter exited the door from their home into the garage,

   unaware that Mr. Lambert was there [Doc. 10, ¶ 20]. Mrs. Slowik described Mr. Lambert as

   “disheveled and with gun in hand.” [Doc. 10, ¶ 24]. According to the Amended Complaint, Mr.

   Lambert yelled at Mrs. Slowik and her daughter, using expletives, and repeatedly screamed that




Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 1 of 14 PageID #: 477
   he was a “cop” and ordered them out of his house [Doc. 10, ¶ 26]. Mrs. Slowik and her daughter

   believed that Keith Lambert “was going to kill them.” [Doc. 10, ¶ 27]. Mr. Slowik entered the

   garage from the house as Mr. Lambert continued to “threaten the family with his gun.” [Doc. 10,

   ¶ 31]. Mr. Lambert repeated that he was an officer and that this was his house [Doc. 10, ¶ 33].

   Mr. Slowik informed Mr. Lambert that it was the Slowiks’ house and that they lived there [Doc.

   10, ¶ 37]. The Amended Complaint alleges that when Mr. Slowik “stepped in front of his wife

   and daughter, to shield them from [Mr.] Lambert’s gun,” Mr. Lambert moved “toward [Mr.]

   Slowik with his gun in a more aggressive posture.” [Doc. 10, ¶ 39]. At this point, the Slowiks’

   daughter “began screaming and collapsed to the floor….” [Doc. 10, ¶ 40].

          When the Slowiks’ daughter collapsed, Mr. Lambert appeared to realize where he was and

   asked Mr. Slowik to “step outside.” [Doc. 10, ¶¶ 41, 42]. Mr. Slowik refused and told Mr. Lambert

   to leave [Doc. 10, ¶¶ 42, 43]. Mr. Lambert “returned to his unmarked UT police cruiser with his

   gun in his hand, [and] again stated that he was a ‘cop.’” [Doc. 10, ¶ 44]. Mr. Lambert pulled out

   of Plaintiffs’ driveway, drove to the house next door, and went inside [Doc. 10, ¶ 47]. The Slowiks

   called 911 and met Sheriff’s deputies at a nearby location to report the incident [Doc. 10, ¶¶ 48,

   49].

          Plaintiffs allege that while they were waiting elsewhere to make their report, Mr. Lambert

   called his wife, Mrs. Shelli Lambert (“Defendant” or “Mrs. Lambert”), who is a “Captain in the

   records office of the Sheriff’s department.” [Doc. 10, ¶ 49]. They allege she drove in “an unmarked

   Sheriff’s cruiser,” picked up Mr. Lambert, and “drove … away from the scene before law

   enforcement arrived.” [Doc. 10, ¶ 52]. Neither Mr. nor Mrs. Lambert reported the incident to

   authorities on July 24, 2019 [Doc. 10, ¶ 54].

          Plaintiffs allege that the following morning Mr. Lambert stayed at home while Mrs.

   Lambert went to work at the Sheriff’s Department [Doc. 10, ¶ 55]. Plaintiffs allege that Mrs.
                                                   2

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 2 of 14 PageID #: 478
   Lambert used her position in the Sheriff’s records department “to see if [Mr.] Lambert had been

   reported.” [Doc. 10, ¶ 56]. Plaintiffs allege that Mr. Lambert reported the incident only after Mrs.

   Lambert confirmed from police records that “there was an open investigation [of him] with the

   [Serious Crimes Unit].” [Doc. 10, ¶ 57].

           During their investigation of the incident, the Knox County Sheriff’s Department took no

   action to obtain a toxicology report to determine if Mr. Lambert had been using drugs [Doc. 10,

   ¶¶ 60, 62]. The District Attorney declined to indict him on any criminal charges [Doc. 10, ¶ 63].

   Plaintiffs then filed this lawsuit in federal court.

           Defendants filed separate partial motions to dismiss for failure to state a claim pursuant to

   Fed. R. Civ. P. 12(b)(6) [Docs. 15, 17]. In his partial motion to dismiss [Doc. 15], Keith Lambert

   challenges and moves to dismiss the following claims: violation and conspiracy to violate 42

   U.S.C. § 1983 (Counts I and III), four of the alleged negligence per se claims (Count V), invasion

   of privacy (Count IX), spoliation (Count XIII), and civil conspiracy (Count XIV). In her separate

   partial motion to dismiss [Doc. 17], Shelli Lambert challenges all claims against her: violation

   and conspiracy to violate 42 U.S.C. § 1983 (Counts II and III), negligence per se (Count VI),

   negligent infliction of emotional distress (Count X), spoliation (Count XIII), and civil conspiracy

   (Count XIV).

   II.     STANDARD OF REVIEW

           A motion to dismiss under Fed. R. Civ. P. 12(b)(6) requires the Court to construe the

   allegations in the complaint in the light most favorable to the plaintiff and accept all the

   complaint’s factual allegations as true. Meador v. Cabinet for Human Res., 902 F.2d 474, 475 (6th

   Cir. 1990). The Court must liberally construe the complaint in favor of the party opposing the

   motion. Miller v. Currie, 50 F.3d 373, 377 (6th Cir. 1995). However, a court need not “accept as

   true a legal conclusion couched as a factual allegation.” Bell Atlantic Corp. v. Twombly, 550 U.S.
                                                          3

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 3 of 14 PageID #: 479
   544, 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009). The plaintiff must allege facts that, if accepted as true, are sufficient

   “to raise a right to relief above the speculative level,” Twombly, 550 U.S. at 555, and to “state a

   claim to relief that is plausible on its face.” Id. at 570; see also Iqbal, 556 U.S. at 678-79.

          The “plausibility standard . . . occupies the wide space between ‘possibility’ and

   ‘probability.’” Keys v. Humana, Inc., 684 F.3d 605, 610 (6th Cir. 2012) (quoting Iqbal, 556 U.S.

   at 678). “If a reasonable court can draw the necessary inference from the factual material stated

   in the complaint, the plausibility standard has been satisfied.” Id. Alleged facts create a plausible

   claim when they give rise to a “reasonably founded hope that the discovery process will reveal

   relevant evidence to support their claims.” Lindsay v. Yates, 498 F.3d 440, n. 6 (6th Cir. 2007)

   (citation omitted).

   III.   ANALYSIS

   A.     Defendants’ motion to strike allegations made “upon information and belief.”

          Defendants begin by alleging that the Amended Complaint is “replete with allegations

   made based upon Plaintiff’s belief. These allegations are insufficient and may be disregarded by

   the Court.” [Doc. 16, pg. 3; Doc. 18, pg. 3]. It is not uncommon for pleadings to contain

   allegations based “upon information and belief.” They are proper where a plaintiff “lack[s]

   personal knowledge of a fact,” but has “sufficient data to justify interposing an allegation on the

   subject.” Starkey v. JPMorgan Chase Bank, NA, 573 F. App’x 444, 447-48 (6th Cir. 2014). For

   example, it is proper where the matter is “exclusively within knowledge and control of the

   opposing party,” U.S. ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 512 (6th Cir. 2007)

   (citation omitted) but is not “if the matter is within the personal knowledge of the pleader.”

   Starkey, 573 F. App’x at 447-48; Amondson v. Merryfield, 2019 WL 7563529, at *5 (E.D. Tenn.

   May 22, 2019). The Court has reviewed the factual allegations in the Amended Complaint. There
                                                      4

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 4 of 14 PageID #: 480
   are very few allegations made “upon information and belief” and those concern matters that lie

   exclusively within the knowledge of Defendants and are based on logical inferences given the

   factual circumstances. The Court declines to disregard Plaintiffs’ factual allegations.

   B.      Mr. Keith Lambert’s motion to dismiss Plaintiffs’ Section 1983 claim.

           Mr. Lambert moves the Court to dismiss Plaintiffs’ Section 1983 claim under Fed. R. Civ.

   P. 12(b)(6) for failure to state a claim. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff

   must allege that he was deprived of a right, privilege, or immunity secured by the Constitution or

   law of the United States by a person acting under color of law. Flagg Brothers, Inc. v. Brooks, 436

   U.S. 149, 155 (1978). “[A] defendant in a § 1983 suit . . . acts under color of state law while acting

   in his official capacity or while exercising his responsibility pursuant to state law.” Hardin v.

   Straub, 954 F.2d 1193, 1198 (6th Cir. 1992) (quoting West v. Atkins, 487 U.S. 42, 49-50 (1988)).

           Plaintiffs have alleged several constitutional claims against Mr. Lambert in their Section

   1983 count. They claim that Mr. Lambert denied them their right to access the courts, violated

   their rights under the Fourth, Fifth and Fourteenth Amendments to the Constitution, was

   deliberately indifferent to their rights, used excessive force, and was grossly negligent.

           In his motion, Mr. Lambert claims he was not acting under color of law when the incident

   occurred but had “mistakenly entered the wrong driveway.”1 [Doc. 16, pg. 10]. He claims, “there

   is no credible evidence” that he abused his position as a police officer and points out that all



   1
           “The Supreme Court has not directly addressed whether the activities of an off-duty police
   officer may be treated as state action under the Fourteenth Amendment.” Section 1983 Litigation,
   § 2:19, Color of law and state action – Off-duty police officers. “Section 1983 liability may attach
   when off-duty police officers invoke the real or apparent power of the police departments, and
   state and federal courts, based on fact-specific inquiries, have found actions by off-duty police
   officers to be state action and the basis for claims under § 1983.” Id. “The fact that a police officer
   is on or off duty, or in or out of uniform is not controlling.” Stengel v. Belcher, 522 F.2d 438, 441
   (6th Cir. 1975). Rather, it is the nature of the acts performed that determines whether the off-duty
   officer has acted under color of law. Id.
                                                       5

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 5 of 14 PageID #: 481
   criminal charges were “fully investigated by the District Attorney’s office” and dropped [Doc. 16,

   pg. 10].

          While that may be true, that does not address whether Plaintiffs have stated a claim upon

   which relief may be granted. In ruling on a Rule 12(b)(6) motion, the court “must construe the

   complaint liberally in the plaintiff's favor and accept as true all factual allegations and permissible

   inferences therein.” Gazette v. City of Pontiac, 41 F.3d 1061, 1064 (6th Cir. 1994). Because a Rule

   12(b)(6) motion rests upon the pleadings rather than the evidence, “[i]t is not the function of the

   court [in ruling on such a motion] to weigh evidence or evaluate the credibility of the witness.”

   Miller v. Currie, 50 F.3d 373, 377 (6th Cir. 1995). The court should deny a Rule 12(b)(6) motion

   “unless it appears beyond doubt that the plaintiff can prove no set of facts in support of [his] claim

   which would entitle [him] to relief.” Gazette, 41 F.3d at 1064.

          While there may be issues with Plaintiffs right to access the courts claim, Mr. Lambert

   focuses on the credibility of the allegations. That is not a proper basis on which to dismiss a

   complaint so long as the complaint alleges a plausible cause of action. Plaintiffs have alleged Mr.

   Lambert, while acting under color of law, wrongfully entered their property, waved his firearm at

   them, seized them against their will, demanded they explain why they were there (on their

   property), and left when he realized he was at the wrong house [Doc. 10, ¶¶ 73, 74, 76, 77]. While

   he disputes these allegations, describing them as “blatantly false,” [Doc. 16, pg. 10], at this stage,

   the Court is not able to judge the credibility of the allegations. Accordingly, Defendants’ motion

   to dismiss Count I of Plaintiffs’ Amended Complaint is DENIED.

   C.     Mrs. Shelli Lambert’s motion to dismiss Plaintiffs’ Section 1983 claim.

          Mrs. Lambert has also moved this Court to dismiss Plaintiffs’ Section 1983 claim against

   her [Doc. 18, pg. 8]. Plaintiffs claim that Shelli Lambert acted under color of law when she

   “removed Keith Lambert from the scene of the confrontation in an unmarked police cruiser and
                                                     6

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 6 of 14 PageID #: 482
   used her position to acquire and monitor information regarding the pending investigation.” [Doc.

   21, pg. 16 (citing Doc. 10, ¶¶ 49-58, 85-87)]. Plaintiffs claim that by using Sheriff’s resources to

   hide Mr. Lambert and monitor the investigation against him, Mrs. Lambert deprived Plaintiffs of

   their right to “access the courts and to due process of law,” and “to adequate judicial access to seek

   redress.” [Doc. 10, ¶¶ 86, 87].

          Mrs. Lambert moves to dismiss Plaintiff’s section 1983 claim because “there is no credible

   evidence that [she] used her position to ‘acquire’ or ‘monitor’ any information regarding the

   pending investigation against Mr. Lambert.” [Doc. 18, pg. 9]. She claims that those allegations

   are “blatantly false….” [Id.]. Again, the Court’s focus is not on the credibility of the allegations

   when addressing a Rule 12(b)(6) motion. Rather, it is on whether the allegations state a claim.

   Mrs. Lambert’s attack goes to the credibility of the allegations and not whether they state a claim.

   For that reason, Mrs. Lambert’s motion to dismiss the Count II section 1983 claim against her is

   DENIED.

   D.     Defendants’ motion to dismiss Plaintiffs’ conspiracy claims.

          Plaintiffs have filed two conspiracy claims, one under section 1983 and one as a general

   civil conspiracy claim. Defendants have moved the Court to dismiss both. Civil conspiracy under

   § 1983 is “an agreement between two or more persons to injure another by unlawful action.” Boxill

   v. O’Grady, 935 F.3d 510, 519 (6th Cir. 2019) (internal citations and quotation marks omitted).

   “In order to survive dismissal, Plaintiffs needed to allege facts that, when accepted as true, would

   allow a juror to find that (1) a single plan existed, (2) the conspirators shared a conspiratorial

   objective to deprive the plaintiffs of their constitutional rights, and (3) an overt act was committed

   in furtherance of the conspiracy that caused the injury.” Marvaso v. Sanchez, 971 F.3d 599, 606

   (6th Cir. 2020)



                                                     7

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 7 of 14 PageID #: 483
          Plaintiffs allege the underlying claim is that Mr. and Mrs. Lambert entered into a

   conspiracy to “make … Keith Lambert unavailable for questioning or inspection” and that this

   obstruction “impeded Plaintiffs’ meaningful, effective and adequate judicial access to seek redress

   for the incident at issue….” [Doc. 10, ¶ 95]. They allege these actions rendered it “impossible for

   any drug or alcohol test to be performed on Defendant Keith Lambert.” [Doc. 10, ¶ 96].

   Defendants claim that the “fatal flaw is that it does not tie any factual allegations to the alleged

   constitutional violations, and it does not identify how Defendant’s actions resulted in the

   deprivation of the constitutional rights.” [Doc. 18, pg. 11].

          The underlying claim alleged is that Defendants’ actions deprived Plaintiffs of an adequate

   judicial remedy. Plaintiffs allege that the concerted actions of hiding Keith Lambert from

   investigators violated their constitutional rights to access the courts. Thus, contrary to Defendants’

   argument, Plaintiffs have identified a constitutional violation.

          The reason Defendants argue the court should dismiss this claim is based on factual

   disputes. For example, they claim they “were not aware that the Plaintiffs had contacted law

   enforcement on July 24, 2019, or that there was an ongoing investigation.” [Doc. 18, pg. 10].

   Defendants argue they could not deprive Plaintiffs of any rights if they did not know there was an

   investigation. But again, for the Court to accept that, it would have to make credibility judgments,

   which it cannot do at this stage in the pleadings. While there are several problems with Plaintiffs’

   conspiracy claims as a matter of law, the Court declines to dismiss them based on factual disputes.

   Therefore, Defendants’ motions to dismiss the Count III 42 U.S.C. § 1983 conspiracy claim and

   the Count XIV civil conspiracy claim are DENIED.

   E.     Defendants’ motion to dismiss portions of Plaintiffs’ negligence per se claims.

          Defendants argue certain portions of Plaintiffs’ negligence per se claims should be

   dismissed as the basis supporting the claim does not establish a duty. Under Tennessee law, to
                                                     8

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 8 of 14 PageID #: 484
   prevail on a negligence per se claim, a plaintiff must plausibly allege:

          First, the defendant must have violated a statute or ordinance that imposes a duty
          or prohibition for the benefit of a person or the public. Second, the injured party
          must be within the class of persons intended to benefit from or be protected by the
          statute. Finally, the injured party must show that the negligence was the proximate
          cause of the injury.

   Shaw v. Metro. Gov't of Nashville & Davidson Cty., 596 S.W.3d 726, 734 (Tenn. Ct. App. 2019)

   (quotations and citations omitted). The two threshold questions in every negligence per se claim

   are “whether the plaintiff belongs to the class of persons the statute was designed to protect and

   whether the plaintiff’s injury is of the type that the statute was designed to prevent.” Rains v. Bend

   of the River, 124 S.W.3d 580, 591 (Tenn. Ct. App. 2003) (internal citations omitted).

          Defendants both challenge Plaintiffs’ use of 18 U.S.C. § 242 in support of their negligence

   per se claim [Doc. 16, pg. 5-6]. This statute prohibits depriving anyone of their constitutional

   rights “on account of such person being an alien or by reason of his color or race….” 18 U.S.C. §

   242. Defendants argue the Amended Complaint makes no allegation that Defendants deprived

   Plaintiffs of any rights on those grounds [Doc. 16, pg. 6, Doc. 18, pg. 6]. Because 18 U.S.C. § 242

   is focused on alienage, color, or race, and because Plaintiffs make no allegation that any of those

   grounds played a role in Defendants’ conduct, Plaintiffs have not met the threshold requirement

   for stating a negligence per se claim under 18 U.S.C. § 242. 2 Those claims [Doc. 10, pg. 12, ¶

   108(a) and pg. 14, ¶ 117(a)] are dismissed as to both Defendants.



   2
           Even if Plaintiffs had alleged a cognizable motivation for Mr. Lambert’s actions under 18
   U.S.C. § 242, Defendant correctly notes that no private cause of action exists under the statute.
   See Young v. Overly, No. 17-6242, 2018 WL 5311408, at *2 (6th Cir. July 2, 2018) (affirming
   dismissal of plaintiff’s 18 U.S.C. 242 claim because “criminal statutes generally do not
   create private causes of action.”); United States v. Oguaju, 76 F. App'x 579, 581 (6th Cir. 2003)
   (affirming the dismissal of claims brought under 18 U.S.C. §§ 241 and 242 “because [plaintiff]
   has no private right of action under either of these criminal statutes”); Moore v. Potter, 47 F.
   App’x 318, 320 (6th Cir. 2002) (affirming district court’s dismissal because plaintiff had “no
   private right of action pursuant to 18 U.S.C. § 242, a criminal statute.”).
                                                    9

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 9 of 14 PageID #: 485
           Defendants next challenge Plaintiffs’ use of Tenn. Code Ann. § 39-16-402, a statute that

   criminalizes official misconduct, as a basis for Plaintiffs’ negligence per se claim. The statute

   criminalizes behavior of public servants who, “with intent … to harm another, intentionally or

   knowingly … [c]ommit[] an act relating to the public servant's … employment that constitutes an

   unauthorized exercise of official power.” Tenn. Code Ann. § 39-16-402(a)(1). Here, Defendants

   argue, like the use of 18 U.S.C. § 242, this state statute fails to give rise to a private cause of action

   because it is “housed under the criminal offenses portion of the [T.C.A.].” [Doc. 16, pg. 7].

   Plaintiffs argue the statute was designed to “protect the public from those who abuse their positions

   as public servants.” [Doc. 21, pg. 12; Doc. 22, pg. 13]. Plaintiffs allege that both Defendants

   violated § 39-16-402 by their actions [Doc. 21, pg. 12-13, Doc. 22, pg. 10].

           The official misconduct statute, a criminal statute, does not provide a private right of action

   and does not establish a standard of care for purposes of a negligence per se claim. See, e.g.,

   Faulkner v. Mattina, No. 3:11–CV–250–KKC, 2014 WL 201463, at *8 (E.D.Tenn. Jan. 17, 2014)

   (“official misconduct” under Tennessee law is a criminal charge, which may only “be brought by

   indictment, presentment, or criminal information.”); see Davis v. Earls, 2001 WL 589138, *3

   (Tenn.Ct.App. May 30, 2001) (Tenn. Code Ann. § 39–16–402 “do[es] not create a private right of

   action.”). Accordingly, Plaintiffs’ negligence per se claims in violation of Tenn. Code Ann. § 39-

   16-402 against both Defendants are dismissed.

           Plaintiffs also allege that Mr. Lambert was negligent per se when he engaged in a criminal

   conspiracy in violation of Tenn. Code Ann. § 39-12-103 [Doc. 10, ¶ 108(c)]. Mr. Lambert moves

   to dismiss, stating that the statute requires “two or more people” to commit the offense, and

   Plaintiffs have failed to allege this claim against anyone besides Keith Lambert. Tenn. Code Ann.

   § 39-12-103(a) [Doc. 16, pg. 5]. “The burden ultimately falls on the plaintiff to establish that a

   private right of action exists under the statute.” Brown v. Tenn. Title Loans, Inc., 328 S.W.3d 850,
                                                      10

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 10 of 14 PageID #: 486
   855 (Tenn. 2010). Plaintiffs have not demonstrated this statute could be used to establish a

   negligence per se claim.3 It is a criminal statute and does not provide a private right of action.

   Accordingly, Plaintiffs’ claim of negligence per se against Keith Lambert in violation of Tenn.

   Code Ann. § 39-12-103 is dismissed.

           Mr. Lambert also challenges Plaintiffs’ use of the “policies and procedures of the

   University of Tennessee Police Department” to establish negligence per se [See Doc. 10, ¶ 109].

   Plaintiffs “acknowledge that an internal policy likely cannot serve as the standard of care for a

   negligence per se claim” and submit that it was “not their intent” to bring such a claim based on

   Defendant Keith Lambert’s policy violations [Doc. 22, pg. 14]. Accordingly, this negligence per

   se claim is dismissed.

   F.      Mr. Keith Lambert’s motion to dismiss the invasion of privacy claim.

           Mr. Lambert moves the Court to dismiss Plaintiffs’ invasion of privacy claim [Doc. 16, pg.

   2]. Plaintiffs claim that Mr. Lambert invaded their privacy while “in or on their property.” [Doc.

   10, ¶ 141]. They allege that he “intentionally intruded upon [their] solitude or seclusion or [their]

   private affairs or concerns,” [Doc. 10, ¶ 142], that this intrusion was “highly offensive,” [Doc. 10,

   ¶ 143] and that they suffered injuries as a result [Doc. 10, ¶ 145]. Defendant claims he cannot be

   liable for intrusion onto Plaintiffs property because he only “accidentally drove onto the wrong

   driveway and saw cars in the garage.” [Doc. 16, pg. 14]. But, again, this is a factual challenge to

   the complaint. At this stage, granting a Rule 12(b)(6) motion based on factual disputes is not


   3        The Court also notes that Plaintiff cannot identify a standard of care this statute establishes.
   “When alleging a statute or regulation based on a negligence per se claim, it is not sufficient for a
   plaintiff to assume ... that the alleged violation of a statute automatically supports a claim of
   negligence per se. Even if the plaintiffs are within the class to be protected by the statute, a
   statutory negligence per se claim cannot stand unless the statute establishes a standard of care.”
   King v. Danek Med., Inc., 37 S.W.3d 429, 460 (Tenn.Ct.App. 2000), app. denied (Nov. 6, 2000 &
   Jul. 9, 2001).

                                                     11

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 11 of 14 PageID #: 487
   warranted. For this reason, Defendant’s motion to dismiss the invasion of privacy claim is

   DENIED.

   G.     Mrs. Lambert’s motion to dismiss Plaintiffs’ negligent infliction of emotional distress
          claim.

          Mrs. Lambert asks the Court to dismiss Plaintiffs’ negligent infliction of emotional distress

   claim (“NIED”) [Doc. 18, pg. 12]. To survive a motion to dismiss, an NIED claim must allege the

   elements of general negligence plus the existence of a serious or severe emotional injury that is

   supported by expert medical or scientific evidence. Lourcey v. Est. of Scarlett, 146 S.W.3d 48, 52

   (Tenn. 2004). “A serious or severe emotional injury occurs where a reasonable person, normally

   constituted, would be unable to adequately cope with the mental stress engendered by the

   circumstances of the case.” Ramsey v. Beavers, 931 S.W.2d 527, 532 (Tenn. 1996). NIED does

   not allow recovery “for fright or fear alone.” Id.

          Plaintiffs claim that Mrs. Lambert’s negligence in hiding Mr. Lambert from law

   enforcement investigation caused them “serious mental injury,” and “significant impairment to

   their daily life.” [Doc. 10, ¶¶ 158, 159]. They allege that they “feared the man who assaulted them

   could easily return . . . to threaten or harm them,” [Doc. 10, ¶ 156] and that they experienced

   “reasonable, foreseeable, and severe mental anguish over the fact the investigating officers could

   not locate [Keith Lambert].” [Doc. 10, ¶ 157].

          Tennessee courts have held that when “all of the material allegations involve the

   intentional, deliberate acts of the defendants,” a claim for negligent infliction of emotional distress

   does not exist. Tidman v. Salvation Army, 1998 WL 391765, at *3 (Tenn.Ct.App. July 15, 1998).

   All the allegations against Mrs. Lambert deal with intentional acts on her part. She allegedly

   intentionally went to her home, picked up Keith Lambert, and removed him from the scene to

   prevent law enforcement from investigating his actions. Those allegations do not support any

                                                    12

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 12 of 14 PageID #: 488
   negligent conduct on her part. For these reasons, Mrs. Lambert’s motion to dismiss the Count X

   negligence infliction of emotional distress claim is GRANTED and the claim is dismissed.

   H.       Defendants’ motion to dismiss Plaintiffs’ spoliation claim.

            Defendants move to dismiss Plaintiffs’ spoliation claim, arguing that spoliation is not a

   recognized cause of action in Tennessee [Doc. 16, pg. 3]. Plaintiffs claim that Defendants spoliated

   evidence when Mrs. Lambert removed Mr. Lambert from the scene of the incident, depriving law

   enforcement of “relevant and material evidence regarding the actions and torts of [Defendant, such

   as his] mental state, blood alcohol content, and other evidence of impairment,” that could have

   been used against him [Doc. 10, ¶¶ 174-75]. Plaintiffs state that Mr. Lambert’s “blood alcohol

   levels and other evidence of intoxication were dissipated, metabolized, and spoliated.” [Doc. 10,

   ¶ 58].

            Tennessee has not recognized a separate cause of action for spoliation of evidence. Benson

   v. Penske Truck Leasing Corp., 2006 WL 840419, at *4-5 (W.D. Tenn. Mar. 30, 2006) (concluding

   that Tennessee would follow the majority of states that reject spoliation as an independent tort

   action). This Court has held that “Tennessee does not recognize a cause of action for first party

   spoliation of evidence because . . . sanctions [for] spoliation generally can remedy any harm a

   plaintiff suffers by a defendant’s actions.” Poynter v. Gen. Motors Corp., 476 F. Supp. 2d 854,

   857 (E.D. Tenn. 2007); see also Whitaker v. Prudential Ins. Co. of Am., 2008 WL 11319729, at

   *2 (W.D. Tenn. Mar. 13, 2008) (holding that though Tennessee courts “have not explicitly stated”

   that Tennessee does not recognize a first party spoliation claim, “Tennessee federal district courts

   have consistently held that an independent tort claim for spoliation of evidence does not exist under

   Tennessee law.”).     Plaintiffs’ reasons to change the Court’s position are not persuasive.4


   4       Plaintiffs argue that since the Tennessee Supreme Court has expressly adopted the tort of
   intentional interference with business relationships, see Trau-Med of Am., Inc. v. Allstate Ins. Co.,
                                                    13

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 13 of 14 PageID #: 489
   Therefore, Defendants’ motion to dismiss Plaintiffs’ spoliation claims is GRANTED and the

   claims are dismissed.

   I.     Mr. Lambert’s requests for costs and fees

          Mr. Lambert has “moved for costs and fees for the spoliation and negligence per se state

   law claims pursuant to Tenn. Code Ann. § 20-12-119(c),” and requests the Court to rule on whether

   such fees are permitted in a Federal Rule of Civil Procedure 12(b)(6) motion [Doc. 23, pg. 11].

   Tenn. Code Ann. § 20-12-119(c) provides that “when a trial court grants a motion to dismiss

   pursuant to Rule 12 of the Tennessee Rules of Civil Procedure . . . the court shall award . . . costs

   and reasonable . . . attorney’s fees” to the party against whom the claims were pending. Tenn.

   Code Ann. § 20-12-119(c)(1). By its own terms, this statute is not applicable. His motion for

   costs and fees is DENIED.

   IV.    CONCLUSION

          For the reasons stated, Defendants’ motions to dismiss are GRANTED IN PART AND

   DENIED IN PART.

          SO ORDERED:



                                                 s/Clifton L. Corker
                                                 United States District Judge




   71 S.W.3d 691 (Tenn. 2002), the Court ought to analogize Plaintiffs’ spoliation claims to this tort
   because both involve intentional “intermeddling with another’s probable expectancy.” [Doc. 21,
   pg. 8; Doc. 22, pg. 8]. The Court declines to do so.

                                                   14

Case 3:19-cv-00501-DCLC-DCP Document 50 Filed 03/29/21 Page 14 of 14 PageID #: 490
